F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        MAY 4 2001
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                             Clerk

 JAMES MICHAEL STUART,

          Plaintiff-Appellant,
 v.                                                    No. 00-7121
 DELANA GOSS, Sheriff; DAN                       (D.C. No. 99-CV-121-B)
 GARBER; CLINT CARPENTER;                              (E.D.Okla.)
 HEATH CLINTON; CHRIS BOLES;
 BRIAN CATCHER; JEFF PHILLIPS;
 CHAD McCARTER; CLAY
 BUCKNER; PAUL UNKNOWN, a/k/a
 Richard Paul Horlick; JACK
 SMITHSON,

          Defendants-Appellees.




                             ORDER AND JUDGMENT        *




Before HENRY , BRISCOE and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff James Michael Stuart, a state prisoner appearing pro se, appeals

the district court's dismissal of his 42 U.S.C. § 1983 civil rights action as

frivolous. We conclude the appeal is frivolous and dismiss pursuant to 28 U.S.C.

§ 1915A(b)(1).

       Stuart filed his § 1983 civil rights action on March 18, 1999. He alleged

that (1) he was denied adequate medical treatment; (2) he was denied visitations

and the right to send or receive mail; and (3) his mail was delivered to him

opened and access to his attorney was denied. On September 29, 2000, the

district court granted defendants' motion for summary judgment and dismissed the

action as frivolous.

       We review a district court's dismissal of a complaint as frivolous for an

abuse of discretion.    See Schlicher v. Thomas , 111 F.3d 777, 779 (10th Cir.

1997). The district court did not abuse its discretion in dismissing Stuart's

complaint as frivolous. The court carefully considered each of Stuart's claims and

found that Stuart's complaint was without merit “in that it lack[ed] an arguable

basis either in law or fact,” citing   Nietzke v. Williams , 490 U.S. 319 (1989), and

Yellen v. Cooper , 828 F.2d 1471 (10th Cir. 1987). Order at 7.

       The appeal is DISMISSED as frivolous. Stuart is reminded that he remains


                                              2
obligated to continue making partial payments of the appellate filing fee pursuant

to 28 U.S.C. § 1915(b). The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                         3